MEMORANDUM DECISION

      Pursuant to Ind. Appellate Rule 65(D),                                    FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                            Oct 10 2017, 9:53 am

      court except for the purpose of establishing                              CLERK
                                                                            Indiana Supreme Court
      the defense of res judicata, collateral                                  Court of Appeals
                                                                                 and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT
      Curtis T. Hill, Jr.
      Attorney General of Indiana
      Henry A. Flores, Jr.
      Deputy Attorney General
      Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      State of Indiana,                                        October 10, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               10A04-1704-CR-782
              v.                                               Appeal from the Clark Circuit
                                                               Court
      Autumn Spears,                                           The Honorable Joseph P. Weber,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               10C03-1506-F6-839



      Mathias, Judge.


[1]   The State of Indiana appeals the trial court’s grant of Autumn Spears’s motion

      for discharge pursuant to Indiana Criminal Rule 4(C).


      Court of Appeals of Indiana | Memorandum Decision 10A04-1704-CR-782 | October 10, 2017        Page 1 of 7
[2]   We reverse and remand.


                                   Facts and Procedural History
[3]   On June 12, 2015, the State charged Spears with Level 6 felony battery. On the

      same day, the State issued a criminal summons ordering Spears to appear in

      court on July 14 for her initial hearing. On July 13, Spears requested and was

      granted a continuance of the initial hearing, and it was moved to August 12. On

      August 11, the initial hearing was again rescheduled, this time for September 2.

      However, on September 1, Spears appeared in court where she waived the

      formal reading of charges. A pretrial conference was set for September 22.


[4]   On September 11, Spears requested a continuance of the pretrial conference and

      it was rescheduled to October 22. On January 25, 2016, Spears and the State

      reached a plea agreement, and a guilty plea hearing was set for April 21. On

      April 21, Spears requested a continuance of the plea hearing. It was granted,

      and the plea hearing was rescheduled to June 7.


[5]   On June 7, the State withdrew from the plea agreement.1 The trial court set the

      final pretrial conference for September 26 and the jury trial for October 27. At

      the September 26 conference, Spears requested a new status review and a new

      jury trial date. The trial court set a status conference for December 6, and

      rescheduled the jury trial for January 12, 2017.




      1
        The State withdrew because “[the State was] contacted by the victim and there was some [] facts alleged
      that were not contained in the original police report.” Tr. Vol. III, p. 4.

      Court of Appeals of Indiana | Memorandum Decision 10A04-1704-CR-782 | October 10, 2017            Page 2 of 7
[6]   On December 6, Spears again requested a new status date and that the jury trial

      be continued to February 12, 2017.2 Two days later, on December 8, Spears

      filed a Motion for Discharge Pursuant to Criminal Rule 4(C). The trial court

      granted the motion before the State was able to respond.3 On January 10, 2017,

      the State filed a Motion to Vacate the Order for Discharge, which was granted.

      Subsequently, the State filed a motion to correct error and a brief in support.

      The trial court set a hearing for March 20.

[7]   At the March 20 hearing, both sides presented argument relating to the motion

      for discharge. Two days later, the trial court reaffirmed its ruling discharging

      Spears pursuant to Criminal Rule 4(C). The State now appeals.


                                           Discussion and Decision
[8]   First, we note that Spears did not file an appellee's brief. In such cases, we will

      not develop arguments for the appellee, and we apply a less stringent standard

      of review. State v. Miracle, 75 N.E.3d 1106, 1108 (Ind. Ct. App. 2017). “We may

      reverse if the appellant is able to establish prima facie error, which is error at

      first sight, on first appearance, or on the face of it.” Wharton v. State, 42 N.E.3d

      539, 541 (Ind. Ct. App. 2015). “The appellee's failure to provide argument does

      not relieve us of our obligation to correctly apply the law to the facts in the

      record in order to determine whether reversal is required.” Id.




      2
          The trial court never ruled on this request.
      3
          Clark County, Indiana, Local Rule LR10-AR00-7(B) gives opposing parties 10 days to respond to motions.


      Court of Appeals of Indiana | Memorandum Decision 10A04-1704-CR-782 | October 10, 2017          Page 3 of 7
[9]    The State argues that the trial court erred in discharging Spears because the rule

       period provided by Criminal Rule 4(C) had not expired, and moreover, that

       Spears waived any request for a trial within the proscribed time period.

       Criminal Rule 4(C) provides in relevant part:


               No person shall be held on recognizance or otherwise to answer
               a criminal charge for a period in aggregate embracing more than
               one year from the date the criminal charge against such
               defendant is filed, or from the date of his arrest on such charge,
               whichever is later; except where a continuance was had on his
               motion, or the delay was caused by his act, or where there was
               not sufficient time to try him during such period because of
               congestion of the court calendar.


       We review the trial court’s ruling on a Criminal Rule 4(C) motion de novo.

       Baumgartner v. State, 891 N.E.2d 1131, 1133 (Ind. Ct. App. 2008). The one-year

       period fixed by the rule will be extended only by the defendant’s own act or a

       continuance had on the defendant’s own motion. Johnson v. State, 708 N.E.2d

       912, 914 (Ind. Ct. App. 1999), trans. denied. “The purpose of this rule is to

       assure criminal defendants of early trials, not to provide them with a technical

       means of avoiding trial.” Id. at 915 (internal citations omitted).


[10]   The following chronology sets out the delays relevant to our decision and

       identifies which delays are attributable to each party.




       Court of Appeals of Indiana | Memorandum Decision 10A04-1704-CR-782 | October 10, 2017   Page 4 of 7
                  Description                     Date                 Chargeable to State Chargeable to Spears
        Initial Hearing Scheduled             July 14, 2015
                                                                                                 29 days
        Initial Hearing Continued           August 12, 2015
                                                                            20 days
        Initial Hearing Held               September 1, 2015
                                                                            10 days
        Spears's Motion to Continue
                                          September 11, 2015
        the
                                                                                                 41 days
        Pre-Trial Conference Held           October 22, 2015
                                                                            95 days
        Plea Agreement Reached              January 25, 2016
                                                                                                134 days
        Plea Agreement Hearing
                                              June 7, 2016
        State Withdraws Plea
                                                                            111 days
        Spears's Motion for Status
        Review and                        September 26, 2016
        New Jury Trial
                                                                                                 73 days
        Spears's Motion for Discharge      December 8, 2016
                                                               Total        236 days            277 days
                                            Days left to try Spears         129 days



[11]   There is no Criminal Rule 4(C) violation here. Spears was first ordered to

       appear in court on July 14, 2015, and this is when the Criminal Rule 4(C)

       timetable began to run. See Johnson, 708 N.E.2d at 915 (holding that when a

       summons is issued instead of an arrest warrant, the timetable of Criminal Rule

       4(C) begins on the day the summons orders the defendant to appear in court).

       Thus, the State was required to bring her to trial by July 14, 2016, barring any

       acts by Spears that would extend the time period.


[12]   On Spears’s motion for continuance, the initial hearing was rescheduled to

       August 12, therefore, these 29 days are attributable to Spears. See Cook v. State,

       810 N.E.2d 1064, 1066–67 (Ind. 2004) (holding that “when a defendant takes

       action which delays the proceeding, the time is chargeable to the defendant and

       Court of Appeals of Indiana | Memorandum Decision 10A04-1704-CR-782 | October 10, 2017              Page 5 of 7
       extends the one-year time limit, regardless of whether a trial date has been set at

       the time or not.”). The initial hearing was again rescheduled to September 2,

       however, Spears appeared in court on September 1. Although the record is not

       clear, we find these 20 days attributable to the State.4 Ten more days are

       attributable to the State up until September 11 when Spears filed a motion for

       continuance for the pretrial conference. The pretrial conference was held on

       October 22, and the 41 days in between are attributable to Spears. See id.


[13]   On January 25, 2016, Spears and the State reached a plea agreement. The 95

       days from the pretrial conference to the date a plea agreement was reached are

       attributable to the State. At this point, the State had accrued 125 of its 365 days.

       Therefore, as of January 25, 2016, the State had 240 more days, until

       September 21, 2016, to bring Spears to trial.


[14]   The plea hearing was held on June 7. The time period under Criminal Rule

       4(C) was extended for the 134 days between January 25 and June 7. See Miller v.

       State, 650 N.E.2d 326, 329 (Ind. Ct. App. 1995) (holding the time period under

       Criminal Rule 4(C) is delayed between the time a court is informed of a plea

       agreement and the trial court’s hearing on the plea agreement). When the State

       withdrew from the plea agreement on June 7, the State still had 240 more days,




       4
        It is unclear from the record who filed for this continuance. The only note in the CCS states, “Reason: By
       Request.” Appellant’s App. pp. 110, 122. However, it is likely that this continuance is attributable to the State
       because the State did not file its response to discovery until August 13. Id. at 22–23. Further, there is no
       motion for continuance from Spears in the record to account for this delay.

       Court of Appeals of Indiana | Memorandum Decision 10A04-1704-CR-782 | October 10, 2017               Page 6 of 7
       or until February 2, 2017, to bring Spears to trial. After the June 7 hearing, the

       trial court set a trial date of October 27, 2016.5


[15]   At the final pretrial conference on September 26, Spears requested a new status

       review and a new jury trial date. The 111 days between the State’s rejection of

       Spears’s plea and the September 26 conference are attributable to the State. On

       Spears’s motion, the new trial was set for January 12, 2017. The 108 days from

       the September 26 conference to the new trial date are attributed to Spears. See

       Vermillion v. State, 719 N.E.2d 1201, 1204 (Ind. 1999) (explaining that the time

       between a defendant’s motion for continuance and a new trial date is

       chargeable to the defendant).


[16]   On December 8, 2016, when Spears filed a Motion for Discharge Pursuant to

       Criminal Rule 4(C), the State still had 129 days, until April 16, 2017, to bring

       Spears to trial. The trial was already set for January 12, 2017, which was well

       within the adjusted Criminal Rule 4(C) deadline. Therefore, it was error for the

       trial court to discharge Spears pursuant to Criminal Rule 4(C).


[17]   Reversed and remanded.


       Vaidik, C.J., and Crone, J., concur.




       5
        At the June 7 hearing, the trial date was set for a date beyond the original date required by Criminal Rule
       4(C), July 14, 2016. Therefore, even if none of the delays were chargeable to Spears, it was at this June 7
       hearing that Spears was required to object to the October 27, 2016, trial date if she believed it was outside the
       prescribed one-year period. State v. Black, 947 N.E.2d 503, 509 (Ind. Ct. App. 2011). Failure to object at the
       earliest opportunity results in Spears’s waiver of her right to be discharged under Criminal Rule 4(C). Id. At
       no point did Spears’s counsel object to a trial date.

       Court of Appeals of Indiana | Memorandum Decision 10A04-1704-CR-782 | October 10, 2017                Page 7 of 7